United States Securities and Exchange Commission Washington, DC 20549 FORM 10-Q/A (Amendment No. 2) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 04, 2008 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OFTHE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-49863 Tennessee Valley Financial Holdings, Inc. (Exact name of samll business issue as specified in its charter) Tennessee (State or other jurisdiction of incorporation or organization) 401 South Illinois Avenue, Oak Ridge, Tennessee (Address of principal executive office) 45-0471419 (I.R.S.
